Citation Nr: 0208565	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder, dysthymic disorder, based on an 
initial award.  

2.  Entitlement to an effective date earlier than July 26, 
1995, for the award of service connection for post-traumatic 
stress disorder, dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969 and from March 1970 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which awarded the veteran entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
assigning the disability a 30 percent rating, effective from 
the date of receipt of his claim, July 26, 1995.  The veteran 
expressed his dissatisfaction with the assigned 30 percent 
and requested an earlier effective date for the award of 
benefits.  In July 1996, the RO continued the 30 percent 
rating for PTSD and affirmed the July 1995 effective date of 
the award.  The veteran appealed.  

As a result of the above-mentioned decision, the 30 percent 
rating had, in effect, become the initial rating for the 
veteran's service-connected PTSD; therefore, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In an August 2000 decision, the Board increased the initial 
rating for PTSD, dysthymic disorder, from 30 percent to 70 
percent and denied him entitlement to an effective date 
earlier than July 26, 1995, for the award of service 
connection for the disability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In an October 2001 order, the Court vacated the Board's 
August 2000 decision to the extent that it denied a rating in 
excess of 70 percent for PTSD, dysthymic disorder, and an 
effective date earlier than July 26, 1995, for the award of 
such benefits, and remanded those issues to the Board for 
issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  

At this point, the Board notes that the VA must develop the 
veteran's claim to its optimum before deciding it on the 
merits.  See Hodge v. West 155 F.3d 1356, 1362-63 (Fed. Cir. 
1998).  Developing the claim to its optimum must include 
determining all potential claims raised by the evidence and 
applying all relevant law and regulation raised by that 
evidence, even though not raised by the veteran.  See 
Shockley v. West, 11 Vet. App. 208, 214 (1998), Collier v. 
Derwinski, 2 Vet. App. 247, 251 (1992), Akles v. Derwinski, 1 
Vet. App. 118, 121 (1991).  In the veteran's case, the 
combination of the RO awarding service-connection for PTSD 
and the Board's grant of a 70 percent rating for the 
disability, increased the combined evaluation for 
compensation purposes to the threshold schedular criteria to 
be considered eligible for at least consideration for a 
potential total disability rating based on individual 
unemployability (TDIU) pursuant to 38 C.F.R. § 4.16(a), to 
include the version in effect at the time of the veteran's 
July 1995 claim.  When VA is considering a rating increase 
claim from a claimant whose schedular rating meets the 
minimum criteria for section 4.16(a), and there is evidence 
of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a TDIU rating.  A TDIU claim is 
included in every rating-increase claim and the VA is 
required to adjudicate such claim.  See Norris v. West, 12 
Vet. App. 413, 420 (1999).  Under the circumstances, and in 
light of the Board's grant of a 70 percent rating for PTSD, 
the veteran has an open informal claim for TDIU that the RO 
needs to adjudicate.  In adjudicating the TDIU claim, the RO 
needs to take into consideration the decision made by the 
Board on the issues currently before it.  Hence, the TDIU 
issue is being referred to the RO for consideration.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The service-connected PTSD, dysthymic disorder, is 
manifested by subjective complaints of depression, anxiety, 
suicidal thoughts, memory impairment, daydreams with 
flashbacks and hallucinations, nightmares, irritability, and 
social isolation; objectively, there is evidence of 
disheveled appearance with mild to moderate neglect of 
hygiene, chronically depressed mood, constricted affect, slow 
speech and thought processes, possible delusions, and poor 
judgment and insight.  

3.  The evidence does not demonstrate that the veteran 
suffers from gross delusions or retreat from reality and 
mature behavior, inability to perform minimum activities of 
daily living, severe memory loss, or disorientation, that the 
veteran presents a danger to himself or others, or that he is 
demonstrably unable to obtain or retain employment due to the 
service-connected PTSD and dysthymic disorder.  

4.  The RO received the veteran's claim for service 
connection for PTSD on July 26, 1995.  

5.  Medical evidence and medical opinion of record prior to 
receipt of the veteran's claim in July 1995 do not contain a 
diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Neither rating criteria for PTSD, dysthymic disorder, 
effective before or as of November 7, 1996, are more 
favorable to the veteran based on the evidence of record.  38 
C.F.R. § 4.130, 4.132, Diagnostic Code 9411 (1996 & 2001).  

2.  The criteria for an initial rating in excess of 70 
percent for PTSD, dysthymic disorder, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130, 
4.132 Diagnostic Code 9411 (1996 & 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  The criteria for entitlement to an effective date earlier 
than July 26, 1995, for the award of service connection for 
PTSD, dysthymic disorder, have not been met.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.102, 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Portions of this liberalizing law 
are not applicable to this appeal. 

However, in Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), the Federal Circuit held that the section of the VCAA 
codified at 38 U.S.C. §§ 5102, 5103, and 5103A, concerning 
notice and assistance to be provided to claimants by VA, are 
not retroactively applicable to proceedings that were 
complete before VA and were on appeal to United States Court 
of Appeals for Veterans Claims or the Federal Circuit when 
the VCAA was enacted. See Bernklau, 291 F.3d at 803-06.  
Inasmuch as this case falls within this classification, there 
is no need for the Board to provide the veteran any further 
assistance in obtaining evidence.  Federal legislation is to 
be construed to avoid retroactivity unless a clear 
congressional intent for that result can be discerned.  See, 
e.g., Landgraf v. USI Film Prods., 511 U.S. 244 (1994). 

Regarding the notification provisions of VCAA, in the 
veteran's case, the July 1996 Statement of the Case and the 
October 1998 Supplemental Statement of the Case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103 of the new statute in that those 
documents clearly notify the veteran and his representative 
of the evidence necessary to substantiate his claims.  

Factual Background

The veteran submitted a claim for service connection for PTSD 
in July 1995.  In connection with his claim, the veteran 
submitted VA records including records of a two-week 
hospitalization beginning in December 1994.  At  hospital 
admission, the veteran reported having depression with 
suicidal dreams, a lack of energy, and memory lapses.  He 
felt unable to fit within society.  He related that more than 
a year ago he was assuming the identity of a person who was 
killed in Vietnam, though he had no similar experiences since 
that time.  He denied any suicide attempt or plan, sleep 
disturbance, or auditory or visual hallucinations.  Mental 
status examination was significant for disheveled appeared, 
slow and circumstantial speech, depressed affect, suicidal 
thought content, and fair-to-poor judgment and insight.  The 
impressions at hospital admission included depressive 
disorder not otherwise specified, psychotic disorder not 
otherwise specified, and PTSD.  Persistent argumentativeness 
and aggressiveness marked the veteran's period of 
hospitalization.  He refused psychological or pharmacological 
intervention.  He was asked to leave the hospital.  The 
diagnoses at hospital discharge were adjustment reaction, 
with depressed mood and schizotypal personality disorder.  
Thereafter, the veteran sporadically returned on an 
outpatient basis with complaints of depression.  

The veteran underwent a VA psychiatric examination in October 
1995.  The examiner conducted a comprehensive review of the 
veteran's medical and personal history.  During the 
interview, the veteran complained of memory impairment, 
anxiety attacks, social isolation, depression, disturbing 
dreams, irritability with outbursts of anger, and daydreams 
with flashbacks.  He felt that he never adjusted to civilian 
life, socially or vocationally.  He was taking medication for 
depression and to suppress nightmares.  The examiner 
described the veteran's appearance as mildly disheveled and 
eccentric.  The veteran was oriented and articulate.  His 
affect was mildly contentious, and he tended to feel hurt and 
resentful about his failures to relate to people.  His 
thought processes seemed slow and somewhat distracted.  He 
admitted to auditory hallucinations.  Memory for recent and 
remote events was spotty.  Concentration and abstraction were 
good.  He denied suicidal or homicidal ideation.  The 
diagnoses were PTSD, dysthymic disorder and schizotypal 
personality disorder.  The examiner noted that the veteran's 
vagueness of communication and avoidance of the subject of 
his military experiences presented difficulties in diagnosing 
his disabilities and included dysthymic disorder along with a 
diagnosis of PTSD and schizotypal personality disorder.  The 
physician assigned a overall Global Assessment of Functioning 
(GAF)scale score of 45, noting that 30 percent of the 
veteran's dysfunction was related to physical problems; 40 
percent to personality disorder patterns, and 30 percent to 
symptoms of PTSD and depression.  The veteran was considered 
competent for VA purposes.  

The veteran personally testified before the undersigned in 
January 1998.  He related that a VA social worker and other 
people had reviewed his records and told him that he should 
have a higher disability rating.  He was last employed as a 
civilian in 1979.  He began receiving Social Security 
disability benefits in the early or mid-eighties for 
inadaptability.  The veteran explained that he experiences 
flashbacks or dreams that he was back in Vietnam.  Oriental 
people did not bother him.  His memory was variable.  The 
veteran "went off" on people when they were belligerent or 
stupid.  He told the January 1995 VA examiner that he was an 
idiot for asking stupid questions.  

Following the hearing, RO obtained the veteran's VA 
outpatient treatment records dated from May 1995 to December 
1997.  These show that he continued to be seen at the mental 
hygiene clinic, on a sporadic basis, with complaints of 
depression and anxiety.  In April 1997, the veteran 
interrupted a group therapy session, where he became 
provocative and more resistive and tangential when confronted 
by other veterans.  He was asked to not return to the group.  

In February 1998, the RO received the veteran's records from 
the Social Security Administration (SSA).  In a July 1989 
disability determination, SSA found that the veteran was 
disabled, as of April 1986, due to a variety of physical and 
psychiatric problems, including severe schizotypal 
personality disorder with borderline features and chronic 
anxiety depressive state.  

The veteran was afforded a VA psychiatric examination in 
February 1998.  The examination report included a 
comprehensive review of his previous medical history.  The 
veteran remained unemployed and claimed that he had little 
contact with any family members.  The veteran complained of a 
chronic sense of alienation and frustration since service, 
auditory and visual hallucinations, chronic insomnia due to 
recurrent nightmares, and recurrent suicidal thoughts without 
current intent.  He related guilt over firing at and downing 
a U.S. spotter plane and two U.S. Phantom jet fighters in 
revenge for Air Force friendly fire that had killed Army 
personnel.  As a result of his firing, the Air Force 
inflicted casualties on his unit.  The examiner commented 
that the veteran was mildly unkempt with an overall 
appearance suggestive of some eccentric traits that reflected 
mild to moderate neglect of hygiene and grooming.  His speech 
was articulate, thought somewhat slow and deliberate.  His 
thinking tended to be arbitrary and somewhat idiosyncratic, 
with perhaps a delusional element.  The examiner noted an 
underlying pervasive sense of being victimized most of his 
life.  At times, his judgment seemed to be skewed by 
arbitrary and idiosyncratic thinking.  His affect was 
constricted and his mood appeared to be chronically 
dysphoric.  The examiner opined that the plane incident was a 
bit bizarre or perhaps delusional.  Examination was negative 
for any current problems with panic attacks or anxiety, 
concentration, abstract reasoning, memory deficits, or 
obsessive or ritualistic behaviors.  The diagnoses were 
severe, chronic PTSD, chronic major depressive disorder, and 
schizotypal personality disorder.  The examiner noted that 
the veteran was socially compromised and vocationally 
disabled.  His current combination of mental disorders 
appeared to be permanently disabling and included an inherent 
risk of suicide.  The assigned GAF score was 40.  

In April 1998, the veteran underwent VA psychological 
testing.  He had at one time taken medication for depression 
and anxiety.  He was concerned that his amnesia problem would 
cause him to assume another person's identity, which had 
happened on three different occasions.  He was single and had 
had little familial contact.  The veteran's performance on 
the assessment tests suggested severe subjective distress 
with depression and anxiety.  He had little self-esteem, poor 
social skills, and felt uncomfortable around others.  He had 
difficulty learning and retaining new information, which was 
thought to be secondary to poor concentration.  He had 
occasional episodes of an inability to distinguish reality 
from fantasy, and was thought that he might experience 
auditory and visual hallucinations.  The examiner commented 
that the veteran should be considered for treatment for 
paranoid schizophrenia.  

I.  Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

In the veteran's case, his service-connected PTSD, dysthymic 
disorder, is evaluated under schedular criteria for 
evaluating psychiatric disabilities.  By regulatory amendment 
effective November 7, 1996, substantive changes were made to 
that criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 
61 Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000). 

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the veteran's 
claim under the former and revised criteria, there is no 
prejudice to him in the Board doing likewise and applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
this formula, 70 percent evaluation is warranted where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is shown to be severely 
impaired or, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts, except the most intimate, must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be unable to obtain or retain 
employment.  These criteria represent three independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).   

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000), a 70 percent evaluation 
is warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

In this case, the evidence of record reveals subjective 
complaints of depression, anxiety, suicidal thoughts, memory 
impairment, daydreams with flashbacks and hallucinations, 
nightmares, irritability, and social isolation. Objectively, 
the record is significant for evidence of disheveled 
appearance with mild to moderate neglect of hygiene, 
chronically depressed mood, constricted affect, slow speech 
and thought processes, possible delusions, and poor judgment 
and insight.  

Following the veteran's psychiatric examination in October 
1995, an overall GAF score of 45 was assigned and a GAF score 
of 40 was assigned following his February 1998 examination.  
The Board notes that, pursuant to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), scores between 41 and 
50 denote serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores between 
31 and 40 denote some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  The GAF 
scores of 45 and 40 included his entire psychiatric 
condition, comprised of dysthymic disorder and personality 
disorder, not just his service-connected PTSD.  

The Board finds that the veteran's PTSD is appropriately 
rated 70 percent disabling, under either version of the 
criteria, in the absence of medical evidence showing greater 
severity of that service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
psychiatric condition).  Hence, the overall GAF scores do 
connote serious disability supporting a 70 percent rating.  
However, in the absence of medical evidence demonstrating 
that the veteran suffers from gross delusions or retreat from 
reality and mature behavior, inability to perform minimum 
activities of daily living, severe memory loss, or 
disorientation, or presents a danger to himself or others.  
The Board acknowledges that the veteran has been unemployed 
for many years but the evidence of record, including the SSA 
records and the October 1995 and February 1998 VA examination 
reports, show that the veteran's vocational impairment 
results from the combination of his physical conditions, 
personality disorders, and his service-connected PTSD, 
depression.  

In addition, there is no showing that the veteran's PTSD 
presents so exceptional or so unusual a disability picture as 
to warrant the assignment of an evaluation higher than 70 
percent on an extra-schedular basis, under either the old or 
revised rating criteria.  See 38 C.F.R. § 3.321.  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Specifically, 
the record is devoid of evidence showing that the veteran's 
service-connected PTSD, in and of itself, results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Again, the Board acknowledges 
that the veteran has been unemployed for many years.  
Nonetheless, his vocational impairment appears to be the 
result of a combination of service-connected PTSD and other, 
non-service connected physical and psychiatric conditions.  
In view of this, and the lack of evidence that the veteran's 
service-connected PTSD has required frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards, the Board is 
not required to remand this claim to the RO for compliance 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Earlier Effective Date

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As regards a claim for service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  If a claim is reopened based on 
evidence other than service department records, the effective 
date of the grant of benefits sought is the date of receipt 
of the application to reopen or the date of entitlement, 
whichever is the later date (emphasis added).  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii).  

In the veteran's case, he argues that he is entitled to an 
effective date of April 29, 1978, the day after his 
separation from service, for the award of service connection 
for PTSD.  He maintains that he has had PTSD since his 
separation from service and that any other psychiatric 
diagnoses were erroneous.  

The veteran served his first tour of active duty from July 
1966 to April 1969.  Upon discharge, he filed his original 
claim in May 1969, in which he requested service connection 
for residuals of a head injury.  The psychological portion of 
his December 1969 VA examination found that the veteran had 
severe, vocationally incapacitating personality problems, 
with a diagnosis of paranoid personality.  No acquired 
psychiatric disability was diagnosed.  The RO, in a rating 
decision dated in May 1970, denied service connection for 
paranoid personality as a congenital or developmental 
abnormality.  See 38 C.F.R. § 3.303(c) (personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation).  He was informed of the decision and 
advised of his appellate rights.  Since he did not appeal the 
decision, the May 1970 decision became final.  

The veteran reentered active duty in March 1970 and served 
until April 1978.  Following service discharge, he filed 
claims for various disorders, but not specifically for a 
psychiatric disability until July 26, 1995, when VA received 
his claim for PTSD.  Although in February 1986, he had filed 
a claim for nonservice-connected pension.  Medical records 
reviewed in adjudicating that claim included a psychological 
evaluation report issued pursuant to his request for Social 
Security benefits.  Essentially, the psychologist felt that 
the veteran manifested paranoid schizophrenia.  The RO, in a 
July 1986 rating decision, denied the veteran service 
connection for mixed personality disorder, with paranoid and 
schizoid traits, but awarded him nonservice-connected 
pension, effective from the date of receipt of his claim for 
VA pension based on nonservice-connected disabilities.  

From late December 1994 to early January 1995, the veteran 
was hospitalized at a VA facility through the mental health 
clinic as a crisis intervention patient with suicidal 
ideation.  While hospitalized he participated in group 
psychotherapy, pharmacotherapy, and ward milieu management.  
The discharge diagnoses were adjustment reaction with 
depressed mood and schizotypal personality disorder.  Prior 
to the veteran's submission of his July 1995 claim, the 
evidence of record did not demonstrate that the veteran had 
PTSD, which was first confirmed on VA examination of October 
1995.  The fact remains that there is no medical evidence or 
medical opinion that, prior to July 26, 1995, he presented a 
diagnosis of PTSD or that he had submitted a claim for or was 
entitled to service connection for PTSD.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to an effective date earlier than July 26, 1995, for the 
award of service connection for PTSD, dysthymic disorder.  
See 38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.102, 
3.400.  


ORDER

An initial rating in excess of 70 percent for post-traumatic 
stress disorder is denied.  

An effective date earlier than July 26, 1995, for the award 
of service connection for post-traumatic stress disorder, 
dysthymic disorder, is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

